Exhibit 10.1
November 23, 2009
Federal Reserve Bank of New York
33 Liberty Street
New York, NY 10045-0001

Attention:    Steven Manzari, Credit, Investment & Payment Risk
Telecopy No.: (212) 720-6332
James R. Hennessey, Legal Department
Telecopy No.: (212) 720-7797

AIG Funding, Inc., as Lender
72 Wall Street, 10th Floor
New York, NY 10005

Attention:    Neil Friedman
Telecopy No.: (212) 363-7176

AMENDMENT AGREEMENT
     Reference is made to that certain (i) Credit Agreement dated as of
October 13, 2009 (the “Credit Agreement”), among International Lease Finance
Corporation, a California corporation (the “Parent Borrower”), States Aircraft,
Inc., a California corporation (the “U.S. Subsidiary Borrower”), Shrewsbury
Aircraft Leasing Limited, a private limited liability company incorporated under
the laws of Ireland with registration number 475896 (the “Irish Subsidiary
Borrower” and together with the Parent Borrower and the U.S. Subsidiary
Borrower, the “Borrowers”), Top Aircraft, Inc., a California corporation
(“Holdings”), ILFC Ireland Limited, a private limited liability company
incorporated under the laws of Ireland with registration number 20936 (“ILFC
Ireland”), ILFC France S.a.r.l, a société à responsabilité limitée incorporated
under the laws of France (“ILFC France”), ILFC Labuan Ltd., a Labuan private
limited liability company incorporated under the Offshore Companies Act 1990 of
Malaysia (“ILFC Labuan” and together with ILFC Ireland and ILFC France, the
“Initial Intermediate Lessees”), AIG Funding, Inc., a Delaware corporation (the
“Lender”), and Wells Fargo Bank Northwest, National Association, a national
banking association (“Wells Fargo”), as Security Trustee, (ii) Amended and
Restated Credit Agreement dated as of October 13, 2009 (the “Amended and
Restated Credit Agreement” and, together with the Credit Agreement, the “Credit
Agreements”), among the Borrowers, Holdings, the Initial Intermediate Lessees,
the Lender, and Wells Fargo, as Security Trustee, (iii) First Lien Borrower
Party Guarantee Agreement dated as of October 13, 2009 by each Borrower,
Holdings and each Intermediate Lessee in favor of the FRBNY (the

 



--------------------------------------------------------------------------------



 



“First Lien Guarantee Agreement”), (iv) Third Lien Borrower Party Guarantee
Agreement dated as of October 13, 2009 by each Borrower, Holdings and each
Intermediate Lessee in favor of the FRBNY (the “Third Lien Guarantee Agreement”)
and (v) Post-Closing Letter Agreement dated as of October 15, 2009 (the
“Post-Closing Letter”), between the Parent Borrower and the Lender and
acknowledged by the Federal Reserve Bank of New York (the “FRBNY”) and
Daugherty, Fowler, Peregrin, Haught & Jenson. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreements.
SECTION 1 — AMENDMENT
     By signing and returning an executed counterpart of this Amendment
Agreement (the “Amendment Agreement”), each of the signatories hereto agrees as
follows:
     1. The Parent Borrower has agreed to grant to each of the Security
Trustees, respectively, a first-rank French law mortgage, a second-rank French
law mortgage, a third-rank French law mortgage and a fourth-rank French law
mortgage (each, a “French Mortgage” and, collectively, the “French Mortgages”)
over the Pool Aircraft registered in France and listed on Schedule 1 hereto (the
“French Aircraft”) and to register such mortgages with the civil aviation
registry maintained by the Direction Générale de l’Aviation Civile in France.
Each of the signatories hereto agrees that, as of the date hereof, each of the
Credit Agreement, Amended and Restated Credit Agreement, First Lien Guarantee
Agreement and Third Lien Guarantee Agreement shall be deemed to be amended to
reflect that the Secured Parties (as defined in the Mortgage) agree that, in
accordance with Article 2328-1 of the French Civil Code, each of the Security
Trustees shall have the right to constitute, register, manage and enforce the
French Mortgages over the French Aircraft for the account of the Secured Parties
(as defined in the Mortgage).
SECTION 2 — MISCELLANEOUS
     (a) Limited Nature of Amendment: The consents of the FRBNY expressly set
forth in this Amendment Agreement shall be limited as precisely written and
shall not constitute or be deemed to constitute (i) a consent to a departure
from any other term or provision of or under the Loan Documents; (ii) a waiver
of any Default or of the rights or remedies of the FRBNY under the Loan
Documents or under applicable law (except as specifically set forth in this
Amendment Agreement); or (iii) an agreement on the part of the FRBNY to modify,
alter, amend, waive or revise any term, condition or provision of the Loan
Documents (except as specifically set forth in this Amendment Agreement).
     (b) No Course of Dealing: The FRBNY is not obligated to grant any other
consent, amendment or waiver of any kind under the Loan Documents, and this
Amendment Agreement does not constitute a course of dealing as between the FRBNY
and the Borrowers.
     (c) Binding on Successors and Assigns: This Amendment Agreement shall be
binding upon and inure to the benefit of both parties and their respective
successors and assigns.

 



--------------------------------------------------------------------------------



 



     (d) Conflict: In the event of any conflict between the provisions of this
Amendment Agreement and the Credit Agreements or other Loan Documents, the
provisions of this Amendment Agreement will prevail to the extent of such
inconsistency.
     (e) Applicable Law: THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     (f) Counterparts: This Amendment Agreement may be executed in counterparts
(and by both parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment Agreement by facsimile transmission or by other electronic
communication (such as by e-mail in PDF) shall be effective as delivery of a
manually signed counterpart of this Amendment Agreement.
     (g) Headings; Construction: The section headings in this Amendment
Agreement are included for convenience of reference only and shall not
constitute a part of this Amendment Agreement for any other purpose. Both
parties to this Amendment Agreement acknowledge that they were represented by
competent counsel in connection with the negotiation, drafting and execution of
this Amendment Agreement and that this Amendment Agreement shall not be subject
to the principle of construing its meaning against the party that drafted it.
     (h) Ratification; Letter Agreement as a Loan Document: The Loan Documents
as expressly modified, and supplemented by this Amendment Agreement are each
hereby ratified and confirmed and shall continue in full force and effect. The
parties to this Amendment Agreement expressly agree and acknowledge that it
shall be designated as, and shall constitute, a Loan Document for all purposes
of the Credit Agreements and the other Loan Documents.
[signature page(s) follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement
to be duly executed by their respective authorized officers as of the day and
year first above written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:   /s/ Pamela S. Hendry       Name:   Pamela S. Hendry       Title:  
Senior Vice President & Treasurer       STATES AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry       Name:   Pamela S. Hendry       Title:  
Director     

                      SIGNED SEALED AND DELIVERED
by SHREWSBURY AIRCRAFT
LEASING LIMITED by its duly
appointed attorney in the presence of:       SHREWSBURY AIRCRAFT LEASING
LIMITED    
 
          By:   /s/ Niall C. Sommerville     
 
                   
By:
  /s/ Jenny Grant           Name: Niall C. Sommerville    
 
                   
Name:
  Jenny Grant           Title:   Director    
Address:
  Aig Centre North Wall Quay Dublin 1                 
Occupation:
  HR Administrator                 

            TOP AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry       Name:   Pamela S. Hendry       Title:  
Director  

 



--------------------------------------------------------------------------------



 



                      SIGNED SEALED AND DELIVERED
by ILFC IRELAND LIMITED by its duly
appointed attorney in the presence of:       ILFC IRELAND LIMITED
 
          By:   /s/ Niall C. Sommerville 
 
               
By:
  /s/ Paul Broderick            Name: Niall C. Sommerville
 
               
Name:
  Paul Broderick            Title:   Director
Address:
  1 Clonfada Wood
Blackrock, Co Dublin             
Occupation:
  Accountant             

            ILFC FRANCE S.A.R.L.
      By:   /s/ Niall C. Sommerville        Name:  Niall C. Sommerville       
Title:   Manager  (Gérant)    

 



--------------------------------------------------------------------------------



 



         

            ILFC LABUAN LTD.
      By:   /s/ Julie I. Sackman        Name:   Julie I. Sackman        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, as
Security Trustee
      By:   /s/ Val T. Orton        Name:   Val T. Orton        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            AIG FUNDING, INC.
      By:   /s/ Neil Friedman       Name:   Neil Friedman       Title:   Vice
President       FEDERAL RESERVE BANK OF NEW
YORK
      By:   /s/ Steven Manzari       Name:   Steven Manzari       Title:   SVP  

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1

                                                                  Airframe      
                      Airframe   Manufacturer and   Engine Manufacturer and  
Engine   Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1  
MSN 2   MSN 3   MSN 4   Registration
1
    2213     Airbus A319-100   CFM56-5B7/P     575799       575801              
      France
2
    2228     Airbus A319-100   CFM56-5B7/P     575815       575816              
      France
3
    2279     Airbus A319-100   CFM56-5B7/P     575885       575888              
      France
4
    3065     Airbus A319-100   CFM56-5B7/P     697182       697183              
      France
5
    1924     Airbus A320-200   CFM56-5B4/P     575534       575535              
      France
6
    1949     Airbus A320-200   CFM56-5B4/P     575554       575555              
      France
7
    2705     Airbus A320-200   CFM56-5B4/P     577504       577505              
      France
8
    2721     Airbus A320-200   CFM56-5B4/P     577526       577530              
      France
9
    3051     Airbus A321-200   CFM56-5B3/P     697174       697175              
      France
10
    3098     Airbus A321-200   CFM56-5B3/P     697241       697249              
      France
11
    3441     Airbus A321-200   CFM56-5B3/3     697456       697685              
      France
12
    3401     Airbus A321-200   CFM56-5B3/3     697629       697672              
      France
13
    3419     Airbus A321-200   CFM56-5B3/3     697663       697669              
      France
14
    3372     Airbus A321-200   CFM56-5B3/3     697515       697607              
      France
15
    3399     Airbus A321-200   CFM56-5B3/3     697634       697635              
      France
16
    503     Airbus A330-200   CF6-80E1-A3     811201       811202              
      France
17
    519     Airbus A330-200   CF6-80E1-A3     811218       811219              
      France
18
    584     Airbus A330-200   CF6-80E1-A3     811248       811249              
      France
19
    635     Airbus A330-200   Rolls Royce TRENT 772B-60     41308       41309  
                  France
20
    32868     Boeing B747-400   CF6-80C2-B1F     706539       706540      
706541       706542     France
21
    35279     Boeing B737-800   CFM56-7B26/3     896551       896552            
        France
22
    32869     Boeing B747-400   CF6-80C2-B1F     706551       706552      
706553       706554     France
23
    32871     Boeing B747-400   CF6-80C2-B1F     706623       706624      
706625       706626     France
24
    32870     Boeing B747-400ERF   CF6-80C2-B5F     706627       706628      
706629       706630     France
25
    32867     Boeing B747-400ERF   CF6-80C2-B5F     706514       706515      
706516       706517     France
26
    29402     Boeing B777-200ER   Pratt & Whitney PW4090     P222225      
P222226                     France
27
    35782     Boeing B777-300ER   GE90-115BG02     906603       906607          
          France
28
    35783     Boeing B777-300ER   GE90-115BG02     906621       906622          
          France
29
    32723     Boeing B777-300ER   GE90-115BG01     906108       906109          
          France
30
    32724     Boeing B777-300ER   GE90-115BG01     906112       906113          
          France
31
    32850     Boeing B777-300ER   GE90-115BG01     906129       906130          
          France
32
    32852     Boeing B777-300ER   GE90-115BG01     906143       906144          
          France
33
    32725     Boeing B777-300ER   GE90-115BG01     906134       906137          
          France
34
    32711     Boeing B777-300ER   GE90-115BG01     906131       906132          
          France
35
    35297     Boeing B777-300ER   GE90-115BG02     906377       906378          
          France

 